department of the treasury internal_revenue_service washington d c number release date date cc el gl br2 gl-703919-99 uilc memorandum for north central district_counsel st paul from joseph w clark acting chief branch general litigation subject relief from joint_and_several_liability - effect of prior judgment this memorandum responds to your request for advice dated date this document is not to be cited as precedent issue can a taxpayer claim relief from joint_and_several_liability for the same tax years which are the subject of a prior district_court judgment reducing tax assessments to judgment and foreclosing the tax_liens conclusion although pursuant to the doctrine_of claim preclusion the taxpayer cannot as a general matter claim relief from joint_and_several_liability for the same tax years which are the subject of a prior district_court judgment the taxpayer can qualify for the statutory exception to claim preclusion for tax years which were the subject of prior final tax_court decisions facts taxpayer and her husband incurred joint income_tax liabilities for the tax years according to the district_court decision you have forwarded to us the and liabilities were the subject of a final tax_court decision entered on taxpayer’s husband incurred separate_income and employment_tax liabilities the service made assessments for these liabilities and brought an action in the united_states district_court to reduce the tax assessments to judgment and to foreclose the tax_liens against the residence owned by taxpayer and her husband judgment was entered in favor of the united_states on judgment was for including interest to the date of judgment for the joint liabilities and including interest to the date of judgment for the separate liabilities of taxpayer’s husband the district_court decision indicates that most of the tax_liability is for the joint liability for the tax_year gl-703919-99 - the department of justice subsequently decided not to proceed with judicial sale of the residence as ordered in the decision the department of justice decided it would not proceed with the sale until the death of the taxpayers in the interim it would maintain its judgment file and continue to refile the judgment the department of justice has advised the service that the judgment was refiled in and will remain in effect until the taxpayer’s husband is now deceased and the taxpayer has filed a claim for relief from joint_and_several_liability on form_8857 requesting innocent spouse relief pursuant to sec_6015 and equitable relief pursuant to sec_6015 taxpayer is seeking relief so the liens and judgments can be removed from her residence she wishes to sell her residence and make other living arrangements with the proceeds the residence is the taxpayer’s only asset of value you request advice as to whether the doctrine_of res_judicata precludes relief in light of the district_court judgment law and analysis the doctrine_of claim preclusion or res_judicata prevents a taxpayer from raising in a new proceeding any issues regarding the merits of the tax_liability for a particular tax_year if a court in a prior proceeding has entered a final judgment on the liability for such year even if the issues were not raised in the prior proceeding 333_us_591 thus it was established prior to rra that a taxpayer could not raise innocent spouse relief under sec_6013 for tax years which were the subject of prior final judgments even if innocent spouse relief was not raised in the prior proceeding 10_f3d_305 5th cir 15_f3d_756 8th cir 792_fsupp_474 w d va the same principles apply to relief from joint_and_several_liability under sec_6015 as enacted by rra however sec_6015 provides a statutory exception to claim preclusion where relief is requested under sec_6015 or c if a decision of the tax_court for the same taxable_year for which relief is requested has become final where such relief was not an issue in the prior tax_court proceeding this exception does not apply if the tax_court determines that the individual participated meaningfully in the prior tax_court proceeding taxpayer should also request relief under sec_6015 as it is much easier to qualify for relief under sec_6015 than it is to qualify for relief under sec_6015 or f as a widow taxpayer is no longer married within the meaning of sec_6015 see h_r conf_rep no 105th cong 2d sess at p n gl-703919-99 - based on the facts you have provided us we conclude that the district_court judgment precludes the raising of relief from joint_and_several_liability with respect to the joint liabilities for the tax years which were not subjects of prior tax_court decisions claim preclusion applies if four conditions are satisfied the parties in the later action must be identical to the parties in the prior action the judgment in the prior action must have been rendered by a court of competent jurisdiction the prior action must have concluded with a final judgment on the merits and the same claim or cause of action must be involved in both suits shanbaum f 3d pincite each tax_year is considered a separate cause of action for purposes of claim preclusion sunnen u s pincite each of these elements has been met with respect to the tax years the sec_6015 exception only applies to final decisions of the tax_court and not district_court decisions thus taxpayer cannot obtain relief with respect to the tax years however the statutory exception is applicable to the tax years and because they were the subject of a prior tax_court decision the fact that these tax years were the subject of the district_court decision reducing the tax assessments to judgment does not preclude reliance on the statutory exception the tax_court decision was res_judicata for purposes of the district_court case and thus the merits of the tax_liability could not be relitigated in the district_court case see bryant supra shanbaum supra thus the district_court litigation did not alter the fact that the tax_court decision was a final_decision which conclusively settled the merits of the tax_liabilities the intent of the sec_6015 exception is to permit the raising of innocent spouse relief under sec_6015 despite such a final tax_court decision we also conclude that the taxpayer could not have participated meaningfully in the prior tax_court proceeding since there was no innocent spouse relief available at the time of that proceeding thus pursuant to the sec_6015 exception to res_judicata taxpayer can claim innocent spouse relief under sec_6015 for the tax years and note that the exception is only applicable to relief requested under sec_6015 and c and so taxpayer cannot obtain equitable relief under sec_6015 with respect to the and tax years we also note that with respect to any portion of the joint liability for which relief is not granted because the tax_liability has been reduced to judgment any settlement of the joint_and_several liabilities is within the jurisdiction of the department of justice sec_7122 ccdm if the taxpayer submits an offer_in_compromise with respect to the joint liabilities the offer should be referred to justice see irm we also note that taxpayer cannot obtain sec_6015 relief with respect to the separate liability of her husband and thus the property will remain encumbered by the district_court judgment with respect her husband’s separate liabilities gl-703919-99 - please contact this office at if you have any questions or comments concerning this memorandum cc chief branch assistant chief_counsel it a chief it a branch assistant chief_counsel fs
